Title: To Thomas Jefferson from Peter Frailey and Others, 7 July 1801
From: Frailey, Peter
To: Jefferson, Thomas


               
                  Reading, Berks County in Pennsa. July 7th. 1801
               
               We have taken the liberty of transmitting to you a recommendation in favor of John Ludwig a citizen of this place, for the office of inspector of this district. As it has been currently reported, and generally believed that a change is proposed in that office we have been induced to obtrude on your leisure by recommending John Ludwig in opposition to a certain Mr. Christ who we understand has likewise been recommended to your Excellency for the inspectorship of this district. We hope your Excellency will have the goodness to pardon this our seemingly unwarranted interference in the exercise of your official duty, and discretion, when we shall have assigned reasons, which we deem substantial, why the said Mr. Christ who is also an inhabitant of this Borough, should not be favored with such a mark of confidence by a Government, to which we conceive him no real friend. Tho’ he professes himself an advocate for the principles of Republicanism, we cannot be prevailed on to give sanction, by our connivance, to an imposition so glaring. True it is, that some years since, he stood fair in the estimation of, and was warmly supported by, all the Republicans of this County, but the scene is changed, and this confidence has with great propriety & Justice been withdrawn, he having forfeited all pretensions thereto—The steps he has on several occasions taken, to thwart the plans of the Republicans of this County, who are numerous, and are governed by the genuine principles of Our excellent constitution, inspired the belief, that if he were a republican, his principles were of the mercenary kind, caused this opposition, and changed the esteem and confidence of his fellow citizens into hatred and distrust.—Information of his appointment, would be heard with surprize & displeasure by the Republicans, generally speaking, in this, as well as the neighbouring counties. Nay, we further believe, we can, with little trouble, satisfactorily establish that he has within a few Months publicly declared, that he rejoiced at the success with which your Excellency had met in the late General Election for a Chief Magistrate of the Union, as the people would now have an opportunity of knowing the Rascals (meaning the Republicans) that wished to govern—These circumstances we can substantiate, but if, notwithstanding, your Excellency should think proper to commission him, after this representation, tho we must regret and acquiesce in the appointment, we have the consolation for our pains, that arises from a consciousness of having done our duty, in giving your Excellency the information which we conceived incumbent on us to give you.—
               On the other hand the Gentleman Mr John Ludwig, whom we, together with some of the most respectable inhabitants of this County, have the honor of recommending to your Excellency, is a man of Good character, generally esteemed by his fellow Citizens, and a firm and tried friend to the Republican principles of our Constitution, whose appointment would give general satisfaction to the Republicans of this as well as of the neighbouring Counties
               
               We have the honor to subscribe ourselves, Your Excellency’s Most obedient Hmble. Servts.
               
                  
                     P Frailey
                  
                  
                     Daniel Rose
                  
                  
                     Peter Filbert
                  
                  
                     Jos: Hiester
                  
               
            